Case 1:19-cv-00168-RAL Document11 Filed 10/25/19 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT FOR
THE WESTERN DISTRICT OF PENNSLYVANIA

Jhen Scutella + CA. No:1:19-cv-00168-Ral
Vv.

Erie County Prison
Amber Chaffe

Micheal Holaman
Deputy Warden Bryant

COMPLAINT
I. INTRODUCTION

Jhen Scutella is currently a erie county prisoner filing a section 1983 to obtain relief from a
constuituinbal violation currently and still transpiring at the erie county prison

llJURISDICTION

1.) The court jurisdiction to hear this case is established because all the facts arose in the western
district establishing jurisdiction over the lawsuit alleging of federal constitutional rights specifically the
1* 3% 6" and 14" amendment.

lll,LPARTIES

2.) The plaintiff will be refered to as jhen scutella here in after the defendants wiil be refered to as
counseler amber chaffe, deputy warden bryant and deputy warden micheal holamon

IV.FACTS

3.) On May 1* 2019, the plaintiff was sentenced to six months incarceration to the erie county prison,
after arriving at the erie county prison, the prison withdrew 50 dollars from the 1,799.00 dollars i arrived
with and that was placed into my prison account then started withdrawing 10 dollars a day for room and
board on 5-22-2019 | asked for a greivance from amber chaffe through the prisons email system, which
is recorded and documented, Amber chaffee responded by “what do i need a greivance for”

4.) the plaintiff then replied on 5-23-2019 “ that being charged ten dollars a day violates my civil
liverties specfically the 3" amendments cruel and unsuall punishment and alos violates the double
jeopardy clause

5.) My second email to counselor amber chaffe was that i wanted anotehr grievance for greiavnces not
being readily available, | then received a respone on both emails “closed” (which all should be recorded
and documented through the prison email system, which during discovery i should be able to obtain)
Case 1:19-cv-00168-RAL Document11 Filed 10/25/19 Page 2 of 2

then following the emails t was called into the counselors office with deputy bryant which ft was told that
“ these issues are non grievable and i should find more productive things to do with my time”.

6.) Since then i have 10 dollars a day withdrawn from my account and i am in the negative over 1100
dollars and also | have no been able to file a grivance as they are no readily available, furether more the
staff here have told me every time i have asked for grievance that its a non grievable issue state and
‘federal law mandates that greivances should be readily available and furthermore there should be a
seperate person who deals with the grievances not the counselor who passses them out such as a
greivance coordinator.

V.CLAIMS

Under the 1* amendment my right to grieve and freedom of speech greivances in this facility should be
readily available furthremore there should be a seperate staff member who should investigate these
claims, there policy and procedure in place violates my 1* amendment furthremore these greivances are
witheld so that someone as my self can not bring my claims to federal courts because i cannot exhaust
my remedies if they are withheld, also the fact that the county withdraws 10 dollars a day for room and
board the erie county sentenced me to this prison for six months and also fined me for court costs and
fines and then punished me for a 3" time by making me pay to the place they sentenced me which
violates my 14 amendment due process substantively and procedurelly because i have not agreed to
this nor did i havea formal hearing or notification also it violates double jeopardy and cruell and unusall
pun ishment the 8ths and 14" amendment

VILRELIEF

The plaintiff respectfully asks for the folllowing relief and whatever this court may deem appropriate
Injuncitive relief- immiediate injunictive for the county to stop withdrawing the 10 dollars a day and
returning the 800S they have withdrawn

3,500 in compensatory damages

3,500 in punitive damages

Jhen scutella
Pro se litigant
